DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balian et al. (US 2010/0204541 A1).
Regarding claims 1 and 12, Balian discloses a pendant system (e.g. Abstract & [0037]), comprising: 
a pendant (e.g. [0037]: necklace) configured to mount on a necklace, the pendant including a housing (e.g. [0036-0037]: housing); 
a vibration element located within the housing (e.g. [0036-0037]: alerting means, such as vibrator, housing within the electronic circuit of the device, such as the necklace) and configured generate haptic feedback when activated (e.g. [0023, 0035, 0042]: tactile alert); and a controller (e.g. Figs. 1-2: 16 & [0043]) located within the housing and configured to activate the vibration element randomly (e.g. [0023, 0024, 0036, 0044]).  
Regarding claims 7 and 16, Balian discloses activating the vibration element randomly includes activating the vibration element randomly a predetermined number of times within a predetermined time period (e.g. Abstract & [0013]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balian et al. (US 2010/0204541 A1).
18. A method of operating a pendant system including a pendant mounted on a necklace, the method comprising: adjusting a length of the necklace to position the pendant against the chest of a user wearing the necklace; and randomly activating a vibration element located within a housing of the pendant to generate haptic feedback felt with the chest of the user, wherein a controller located within the housing is configured to activate the vibration element.
Regarding claim 19, Balian discloses activating the vibration element randomly includes activating the vibration element randomly a predetermined number of times within a predetermined time period (e.g. Abstract & [0013]).  

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balian et al. (US 2010/0204541 A1) in view of Parsons (US 2006/0177806 A1).
Regarding claim 2, Balian discloses the device can be a necklace (e.g. [0037]).
Balian fails to disclose, but Parsons teaches the housing is a crucifix (e.g. Fig. 1).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Balian with the teachings of Parsons to implement the housing of a necklace as a crucifix since it is merely matter of design choice to house the electronic components of device disclosed by Balian in any housing shape, and the modification would have yielded only predictable result to one skilled in the art.
Regarding claim 3, Parsons teaches the housing is a cross, a peace sign, or a Star of David (e.g. Fig. 1).  

Claim(s) 4-5, 9, 13-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balian et al. (US 2010/0204541 A1) in view of Worick et al. (US 2007/0087790 A1).
  Regarding claims 4 and 13, Balian discloses activation signals (i.e. signal for activating the vibration element) randomly (e.g. [0023, 0024, 0036, 0044]).
Balian fails to disclose, but Worick teaches a transceiver (e.g. Fig. 1: 112) located within the housing (e.g. Fig. 1: 106, 108) and configured to operably connect to a remote electronic device, wherein the remote electronic device generates activation signals, wherein the activation signals are transmitted from the remote electronic device to the transceiver, and - 24 –wherein the transceiver is configured to send the received activation signals to the controller for activating the vibration element (e.g. Figs. 1-3 & [0005, 0023, 0025, 0027, 0028]).  
Balian discloses a pendant capable of producing an activation signal to activate a vibration module within the pendant to alert a user randomly (see rejections of claims 1 and 12 above), but it fails to disclose the activation signal is from a remote electronic device.
Worick teaches an invention (a wearable notification device) that could receive activation signal from a remote device.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Balian with the teachings of Worick to include a remote electronic device capable of sending alert signal to the wearable device so as to communicate and/or alert the user based on receipt of phone call and/or calendar reminder appointment. 
Regarding claims 5 and 14, Worick teaches the remote electronic device is a smartphone (e.g. Fig. 10: cell phone 1006).  
Regarding claims 9, 17 and 20, Balian discloses generating an activation signal randomly, and Worick teaches a remote electronic device operably connected to the controller and including a display unit (e.g. [0025]: display on a two-way communication device), the remote electronic device configured to activate the display unit when the controller activates the vibration element (e.g. [0025, 0027-0028]: causes vibration upon receiving alerts on the wearable device).

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balian et al. (US 2010/0204541 A1) in view of Candy et al. (US 2017/0316674 A1).
Regarding claims 6 and 15, Balian fails to disclose, but Candy teaches the housing is waterproof, such that the pendant is wearable while swimming or in a shower without damaging at least the controller and the vibration element (e.g. [0007]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Balian with the teachings of Candy so as to allow user to wear the necklace in any environment including shower and pool.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balian et al. (US 2010/0204541 A1) in view of Yin et al. (US 2020/0022599 A1).
Regarding claim 8, Balian discloses the wearable device is a necklace. Balian fails to disclose, but Yin teaches a heartrate sensor located at least partially within the housing and configured to generate heartrate data corresponding to a heartrate of a person wearing the wearable device, wherein the controller is configured to compare the heartrate data to a predetermined heartrate range, and wherein the controller is configured to activate the vibration element when the heartrate data is within the predetermined heartrate range for a predetermined time period (e.g. [0023, 0025]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Balian with the teachings of Yin to include a heartrate sensor so as to monitor the health condition of the user.  
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688